Title: From Thomas Jefferson to the Commanding Officer of the Charles City County Militia, 21 March 1781
From: Jefferson, Thomas
To: Commanding Officer of the Charles City County Militia



Sir
Richmond March 21st. 1781

Certain information of the arrival of an Enemy’s Fleet in the Bay renders it necessary that we take immediate measures for withdrawing the vessels, Stores and Public Property from the Shipyard. This cannot be done without assistance. I must therefore desire you instantly on receipt of this to send fifty militia there to assist under the directions of Captain Maxwell in that most important work. This Service shall be considered [as] our Calls on your County for militia. I am &c.,

T. J.

